BLATCHFORD, District Judge.
The referee reports that “the value of the rights and privileges” secured to the lessee by the lease was $350 a year, in each of the years 1870, 1871 and 1872. What is intended by this is not clear. The counsel for the claimant seems to suppose that the “value” intended is “the difference between the rental value of the privileges conferred by the lease, and the rent reserved during the remaining period of the lease.” The counsel for the assignee seems to suppose that such $350 is “the probable profits” of the business that would have been done at the stand leased, if it had been occupied. On the supposition of the counsel for the claimant, the evidence would have to be, that the claimant could have rented out the stand for $600 a year — -that is for $350 a year more than the $250 a year rent he was to pay. I see no such evidence. If the $350 is taken as the damages per year, because it is the “probable profits” of the business that would have been carried on at the stand, such probable profits are inadmissible as a measure of damages.
It is impossible for me to confirm the report or to hold that the claimant has established a right to prove a claim to any amount.
[For the subsequent proceedings in bankruptcy of Simeon Leland & Co., only incidently connected with this case, see Cases Nos. 11,220, 11,221, and 8,233.]